Appellant urges that we were wrong in holding that her bills of exception complaining of argument of the District Attorney present no error. She argues in her motion for rehearing that the evidence did not justify state's counsel in making the argument complained of. The bills do not certify that no testimony was before the jury upon which such argument could be predicated; they only show that appellant "objected" to the argument. No ground of objection is stated, but if the ground of objection had been stated to be that no evidence supported the argument it would not have been equivalent to a certificate of such fact but would have been a ground of objection only. Cavanar v. State, 99 Tex.Crim. Rep., 269 S.W. 1053; Whitehead v. State, 61 Tex.Crim. Rep., 137 S.W. 356. (For collation of many authorities, see Sec. 209, Branch's Ann. Tex. P. C., and note 21, p. 537, Vol. 2, Vernon's 1916 Criminal Statutes.)
Appellant's motion for rehearing is overruled.
Overruled.
 *Page 1